UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7206


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SEAN ANTHONY ROBINSON, a/k/a Black,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:06-cr-00204-HEH-1)


Submitted:   October 11, 2012             Decided:   October 16, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sean Anthony Robinson, Appellant Pro Se. Gurney Wingate Grant,
II, Roderick Charles Young, Assistant United States Attorneys,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Sean   Anthony     Robinson     appeals    the    district    court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motions.                            We

have     reviewed       the     record   and    find     no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    United States v. Robinson, No. 3:06-cr-00204-HEH-1 (E.D.

Va. June 29, 2012).             We dispense with oral argument because the

facts    and    legal    contentions     are    adequately      presented     in   the

materials      before     the    court   and   argument       would   not    aid   the

decisional process.



                                                                             AFFIRMED




                                          2